Case 1:20-cv-00450-TSE-MSN Document 46 Filed 09/11/20 Page 1 of 1 PageID# 469




 Date: 09/11/2020                        Judge: Michael S. Nachmanoff
                                         Reporter: FTR
 Start: \     CDl
 Finish:\ Q*.

 Civil Action Number: 1:20cv450


 The Prudential Insurance Company of America

 vs.



 Frank Zhang, et al.

 Appearances of Counsel for ^s^PltfJ;><^efl
( )Matter is uncontested
 Motion to/for:


 #30 - Plaintiffs Motion for Default Judgment Against Defendant
 EQLCom -


Argued &
( )Granted( )Denied( )Granted in part/Denied in part
( )Taken Under Advisement( )Continued to




 rv^^^lV^ "fe> S&i- ns^Ao
 (         r            lo^\r\^                       N                         •
                              r^rc-r^%i? A r7~<^ r^p-Vr/j \r\
( )Report and Recommendation to Follow
T><^C^rder to Follow             dO\jSQ^ C^\\dVa5V^
                       CDLJA-CeA^cCoXe^rnCpob^
                                        -Ryrure-
